         Case 4:18-cv-07261-HSG Document 37 Filed 03/29/19 Page 1 of 1




 1    FINKELSTEIN, BLANKINSHIP,                         KAPLAN FOX & KILSHEIMER LLP
      FREI-PEARSON & GARBER, LLP                        Laurence D. King (SBN 206423)
 2    D. Greg Blankinship (pro hac vice)                Mario M. Choi (SBN 243409)
      Jean M. Sedlak (SBN 267659)                       350 Sansome Street, Suite 400
 3    445 Hamilton Ave, Suite 605                       San Francisco, CA 94116
      White Plains, New York 10601                      Telephone: (415) 772-4700
 4    Telephone: (914) 298-3290                         Facsimile: (415) 772- 4707
      gblankinship@fbfglaw.com                          lking@kaplanfox.com
 5    jsedlak@fbfglaw.com                               mchoi@kaplanfox.com
 6    Counsel for Plaintiff
 7

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                      OAKLAND DIVISION
10   MONGKOL MAHAVONGTRAKUL,
     individually and on behalf of others similarly     Case No. 4:18-cv-07261-HSG
11   situated individuals,
                                                        NOTICE OF VOLUNTARY DISMISSAL
12                                                      PURSUANT TO FED. R. CIV. P.
            Plaintiff,                                  41(a)(1)(A)(i)
13
             v.
14
     INLAND PRODUCTS, INC.,
15
            Defendant,
16

17

18          PLEASE TAKE NOTICE THAT Plaintiff Mongkol Mahavongtrakul, by his attorneys,
19   hereby gives notice of the voluntary dismissal of his underlying action, without prejudice, pursuant
20   to Fed. R. Civ. P. Rule 41(a)(1)(A)(i), with each side to bear its own costs. In accordance with Fed.
21   R. Civ. P. Rule 41(a)(1)(A)(i), this voluntary dismissal has been filed before Defendant has filed an
22   answer or a motion for summary judgment and before certification of any class.
23
                                                      Respectfully submitted,
24
                                                      FINKELSTEIN, BLANKINSHIP,
25                                                    FREI-PEARSON & GARBER, LLP
26                                                    By: /s/ D. Greg Blankinship
                                                             D. Greg Blankinship
27

28
     {00300852 }NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(I)
     CASE NO: 4:18-cv-07261-HSG
